Citation Nr: 9920424	
Decision Date: 07/23/99    Archive Date: 07/28/99

DOCKET NO.  98-17 739	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an award of educational assistance benefits, 
under Chapter 35, Title 38, United States Code, for 
enrollment prior to June 19, 1996.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Helinski, Associate Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a July 1997 determination by the St. 
Louis, Missouri, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied the benefit sought on 
appeal.  

The veteran, the appellant's father, had active military 
service from July 1968 to February 1970.


FINDINGS OF FACT

1.  The appellant, the veteran's daughter, was born on August 
[redacted], 1975.

2.  In an August 1995 rating decision, the veteran was 
awarded a 100 percent disability rating for service-connected 
post-traumatic stress disorder (PTSD), effective from 
February 1991, based on a finding of clear and unmistakable 
error in a March 1995 rating decision.
 
3.  On February 11, 1997, the RO received the appellant's VA 
Form 22-5490, Application for Survivors' and Dependents' 
Educational Assistance.
 
4.  By VA letter dated in March 1997, the appellant was 
notified that she was entitled to pursue a program of 
education under Chapter 35, Title 38, United States Code, 
pending receipt of enrollment certification.

5.  On June 19, 1997, the RO received the veteran's 
enrollment certification from the University of Missouri-
Columbia, reflecting enrollment from August 1993 through May 
1997.
6.  In July 1997, the RO awarded the appellant Chapter 35 
benefits for the term beginning August 1996; the RO informed 
the appellant that Chapter 35 benefits could not be awarded 
for enrollment pursued prior to the date one year prior to 
receipt of the enrollment certification, which in this case 
was June 19, 1997.


CONCLUSION OF LAW

There is no legal basis for an award of educational 
assistance benefits under Chapter 35, Title 38, United States 
Code, for enrollment prior to June 19, 1996.  38 U.S.C.A. 
§§ 3500, 3512 (West 1991); 38 C.F.R. §§ 21.3021, 21.3041, 
21.4131(a) (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The present appeal arises from the appellant's claim of 
entitlement to Chapter 35 education benefits for education 
pursued prior to June 19, 1996.  According to the law, basic 
eligibility for educational assistance benefits under Chapter 
35, Title 38, United States Code, may be established in 
several ways, including being a child of a veteran who has a 
total disability permanent in nature resulting from a 
service-connected disability.  38 U.S.C.A. 
§ 3501(a)(1)(A)(ii); 38 C.F.R. § 21.3021(a)(1)(ii).  The 
Board notes that in the present case there is no dispute that 
the appellant has basic eligibility for Chapter 35 benefits.  
What is at issue in this appeal is the commencement date for 
such benefits. 

The law provides that the commencing date of an award of 
Chapter 35 educational assistance benefits will be determined 
based on the latest of the following dates:  the date 
certified by the educational institution; the date one year 
prior to the VA's receipt of the claimant's application or 
enrollment certification, whichever is later; the effective 
date of the course approval, or, one year before the VA 
receives the approval notice, whichever is later; or, the 
date of a reopened application.  38 C.F.R. § 21.4131(a).  In 
summary, the regulations prohibit an award of educational 
assistance for any period earlier than one year prior to the 
date of receipt of the application or enrollment 
certification, whichever is later.  See id.  

The basic facts of this case are not in dispute.  Pursuant to 
an August 1995 rating decision, the veteran was granted a 
total disability rating for service-connected post-traumatic 
stress disorder (PTSD), effective from February 1991.  The 
appellant, the veteran's daughter, filed an Application for 
Survivors' and Dependents' Educational Assistance, VA Form 
22-5490, on February 11, 1997.  By VA letter dated in March 
1997, the appellant was notified that she was entitled to 
pursue a program of education under Chapter 35, Title 38, 
United States Code, pending receipt of enrollment 
certification.  On June 19, 1997, the RO received the 
veteran's enrollment certification from the University of 
Missouri-Columbia, reflecting enrollment from August 1993 
through May 1997.  In July 1997, the RO awarded the appellant 
Chapter 35 benefits for the term beginning August 1996; the 
RO informed the appellant that Chapter 35 benefits could not 
be awarded for enrollment pursued prior to the date one year 
prior to receipt of the enrollment certification, which in 
this case was June 19, 1996.  The appellant disagreed with 
that determination, which is the subject of this appeal.  The 
appellant essentially contends that she should be entitled to 
Chapter 35 educational assistance benefits for enrollment 
pursued prior to June 19, 1996.

The Board has thoroughly reviewed the evidence of record, in 
conjunction with the applicable legal criteria summarized 
above.  However, for the reasons and bases set forth below, 
the Board must conclude that there is no legal basis for the 
appellant's claim, and her appeal must be denied.  

The law is clear that the commencing date of an award of 
educational assistance benefits may not begin earlier than 
one year prior to the date of receipt of the application or 
enrollment certification, whichever is later.  See 38 C.F.R. 
§ 21.4131(a).  In the present case, the appellant's claim was 
received on February 11, 1997.  The enrollment certification 
was received on June 19, 1997.  As such, the earliest date 
that an award of educational assistance benefits could 
commence is June 19, 1996, the date one year prior to the 
date of receipt of the appellant's enrollment certification.  
In short, there is no legal basis for an award of educational 
assistance benefits pursuant to Chapter 35, Title 38, United 
States Code, prior to June 19, 1996.

The Board acknowledges the appellant's contentions that her 
father, the veteran, was awarded retroactive benefits, and 
that she should be awarded retroactive benefits for her first 
year of college enrollment, in August 1993.  The Board also 
acknowledges the appellant's representative's arguments, 
presented in the May 1999 written Informal Hearing 
Presentation, in which the representative notes that the 
August 1995 rating decision, which granted the veteran a 100 
percent rating for PTSD, was granted on the basis of clear 
and unmistakable error (CUE) in a March 1995 rating decision.  
In other words, the representative argues that the veteran 
would have been awarded a 100 percent rating earlier, if not 
for the CUE.  Nevertheless, the Board finds that all of the 
above arguments must fail, as there is simply no legal basis 
for an award of educational assistance benefits for a period 
prior to one year before receipt of a claim for benefits or 
an enrollment certification, whichever is later.  

Noting the appellant's arguments, the Board points out that 
the purpose of Chapter 35 Survivors' and Dependents' 
Educational Assistance benefits is to provide "opportunities 
for education to children whose education would otherwise be 
impeded or interrupted by reason of the disability or death 
of a parent from a [service-connected disability], and for 
the purpose of aiding such children in attaining the 
educational status which they might normally have aspired to 
and obtained but for the disability or death of such 
parent."  38 U.S.C.A. § 3500.  The United States Court of 
Veterans Claims (known as the United States Court of Veterans 
Appeals, prior to March 1, 1999) (hereinafter, "the Court") 
has indicated that the intent of the Chapter 35 statue is 
clear on its face.  See Erspamer v. Brown, 9 Vet. App. 507, 
509-510 (1996) (the Court denied retroactive payment of 
Chapter 35 benefits for a veteran's son who had applied for 
benefits after the period of eligibility had expired).  In 
the present case, the appellant has presented no evidence 
that her education was "impeded" or "interrupted," by the 
veteran's disability.  Moreover, there is no evidence of 
record that the appellant completed the period of education 
in question with the intent that the VA would reimburse her 
tuition.  See 38 U.S.C.A. § 3500; Erspamer, 9 Vet. App. at 
509.  As the appellant did not submit an application until 
February 1997, and did not submit an enrollment certification 
until June 19, 1997, the law does not permit an award of 
benefits prior to June 19, 1996.  See 38 C.F.R. § 21.4131(a).  
"To hold otherwise would conflict with the express intent of 
[Chapter 35]."  Erspamer, 9 Vet. App. at 510.

The Board is bound by the laws enacted by Congress, and 
interpreted by the Court, and is not free to ignore or make 
exceptions to those laws.  In conclusion, as analyzed above, 
there is no legal basis for an award of educational 
assistance benefits pursuant to Chapter 35, Title 38, United 
States Code, for enrollment prior to June 19, 1996, and the 
appellant's claim must fail.  See Sabonis v. Brown, 6 Vet. 
App. 426 (1994) (where the law is dispositive, the claim 
should be denied on the basis of the absence of legal merit).






ORDER

The claim for entitlement to educational assistance benefits, 
awarded pursuant to Chapter 35, Title 38, United States Code, 
for enrollment prior to June 19, 1996, is denied.




		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals



 

